Filed 6/17/13 P. v. Piert CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C071716

                   Plaintiff and Respondent,                                     (Super. Ct. No. 10F05344)

         v.

EUGENE ALEX PIERT,

                   Defendant and Appellant.




         Appointed counsel for defendant Eugene Alex Piert has asked this court to review
the record to determine whether there exist any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         On May 22, 2010, defendant broke into a home and stole several firearms and
personal property. Defendant’s fingerprint was found on the kitchen window screen.
         On July 21, 2010, defendant broke into a different home and stole a handbag and
several pieces of jewelry. Defendant gained entry by breaking a bedroom window and
his DNA was found in blood on a sheet in the bedroom.




                                                             1
       Between January 15, 2011 and January 17, 2011, defendant broke into yet another
home and stole many items including computers, jewelry, cash, credit cards, checkbooks,
and bottles of alcohol. Defendant’s DNA was found in a piece of chewing gum
recovered from the home’s floor.
       Defendant entered a plea of no contest to three counts of first degree burglary
(Pen. Code, § 459), admitted a strike prior [1989 first degree burglary] (Pen. Code,
§§ 667, subds. (b)-(i), 1170.12) and a prior felony conviction [same] (Pen. Code, § 667,
subd. (a)), and agreed to waive sufficient custody credits at sentencing in order to reach a
23-year agreed-upon sentence, in exchange for dismissal of a second strike prior.
       The trial court sentenced defendant to state prison for an aggregate term of 22
years four months, that is, 12 years on count three (the upper term of six years, doubled
for the strike prior), 32 months on counts one and two, each (consecutive one-third the
midterm or 16 months, doubled for the strike prior), and a consecutive five-year
enhancement for the prior felony. Defendant waived 160 actual days and the
accompanying conduct credit to comply with the stipulated sentence of 23 years.
The court awarded defendant 343 actual days and 170 conduct days for a total of 513
days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause (Pen. Code,
§ 1237.5).
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.

                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                  DUARTE   , J.



We concur:



       MAURO                     , Acting P. J.



       MURRAY                    , J.




                                         3